Title: From John Quincy Adams to Abigail Smith Adams, 15 March 1804
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
Washington 15. March 1804.

A few days since, I received your kind favour of 25. ulto: and am greatly rejoyced at the restoration of your health—But I have delayed answering it hitherto, because as the Session draws to a close, we find ourselves more driven for want of time; in addition to which we have had the extraordinary business of trying an impeachment, and I have been in trouble with illness in the family—Both the children have severe colds with coughs, which we hope and fear is the hooping cough, without having yet ascertained whether it be so or not—I am also labouring myself with a very bad cold.—
I hope to see you at Quincy in about a month from this—I shall then attend to the farm, below Penn’s Hill, and Briesler’s requests; in the mean time I wish him to do as you think best—That, I am sure I shall approve.
The letter I received from Messrs. Willink was only to inform me, that one of the bonds remaining in their hands had become payable, and that they had given credit for it—I propose to sell bills on them for about 2000 dollars to bring with me, when I see you.
I have nothing satisfactory to tell you of the demands against Bird, Savage and Bird—I have had the debt proved under the Bankruptcy of Robert Bird at New-York, and by a letter I received last Evening from Bird and Savage in London, I find Mr. Williams had received the papers I sent him to prove the debt there—Their letter is dated 8. Decr: and they say, a dividend would probably be declared the next month—I presume however that dividend, will be nothing at all.
On my way home, I shall stop at New-York, to see what can be done there—But I am informed the chances there, are as desperate as in London. Robert Bird as well as his associates in London, has written me imploring letters, to obtain my signature to their certificates of discharge—I have not thought it consistent with duty or propriety to comply.
I remain ever affectionately your Son,
John Q. Adams,